Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  154773(86)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 154773
  v                                                                 COA: 325662
                                                                    Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of the Juvenile Law Center to file a brief
  amicus curiae and to extend the time for doing so is GRANTED. The amicus brief
  submitted on January 31, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2020

                                                                               Clerk